Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Lin et al, Schiller et al, HSIAO et al.
 	Lin et al relate to techniques utilize an image content feature map, a blur map, and an attention map, thereby combining low-level blur estimation with a high-level understanding of important image content in order to perform blur classification.
 	Schiller et al disclose a blur classification module that may generate a coherent mapping between pixels of the digital image and respective blur states, and/or may perform a segmentation of the image into blurry and sharp regions, dependent on values stored in the matrix.
 	HSIAO et al disclose a mask which is obtained by separating an original image into a background image and a foreground image.  A partial stylized image is obtained by transforming the background image or the foreground image according to a selected style.
 	Independent claim 1 is distinguishable from the prior art in that it requires features “perform a refinement operation on the initial blur map, wherein the refinement operation is based, at least in part, on the at least one segmentation mask and the initial blur map; generate a refined blur map for the first image based on the refinement operation; and generate a blurred version of the first image based, at least in part, on the refined blur map”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668